Citation Nr: 0323672	
Decision Date: 09/12/03    Archive Date: 09/23/03

DOCKET NO.  99-00 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for coronary artery 
disease, to include hypertension, claimed as secondary to 
service-connected post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to May 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
By rating action dated in January 1998, the RO denied the 
veteran's claim for service connection for hypertension and 
history of septal damage. 

The Board observes that the veteran submitted a timely appeal 
to the RO's January 1998 determination that service 
connection was not warranted for PTSD.  However, in a rating 
decision dated in March 2002, the RO granted service 
connection for PTSD.  Accordingly, this decision is limited 
to the issue set forth on the preceding page.


FINDINGS OF FACT

1.  The veteran has been granted service connection for PTSD.

2.  The veteran's cardiovascular disease may not be 
disassociated from his service-connected PTSD.


CONCLUSION OF LAW

Coronary artery disease, to include hypertension, is 
proximately due to or the result of a service-connected 
disability.  38 C.F.R. § 3.10(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual background

The service medical records are negative for complaints or 
findings pertaining to cardiovascular disease.  On the 
separation examination in May 1969, the heart and vascular 
system were normal, and a chest X-ray study was negative.  
Blood pressure was 128/84.

The veteran submitted an initial claim for service connection 
for PTSD and cardiovascular disease in June 1997.

The veteran was afforded a cardiovascular examination by the 
Department of Veterans Affairs (VA) in November 1997.  The 
examiner noted that he reviewed the claims folder, but that 
there was little information and almost no active duty 
records in the file.  (The service medical records were not 
of record at the time of the VA examination.)  The veteran 
related that he underwent five-vessel bypass surgery in June 
1994.  Following an examination, the diagnosis was history of 
septal damage per electrocardiogram, with recurrent angina 
and history of five-vessel coronary bypass graft.  It was 
noted that the veteran had a history of smoking that began 
prior to service, but he stated that it increased during 
service.  The examiner noted that smoking has been proven to 
cause coronary artery disease.  

In a statement dated in January 1998, the veteran's spouse 
reported that the veteran was treated with medication for 
hypertension, apparently in the mid-1970's.

In a letter dated in January 1998, S. R. Turner, M.D., 
related that he had treated the veteran since June 1994 when 
he presented with a myocardial infarction.  At that time, the 
veteran was found with severe coronary artery disease.  Dr. 
Turner noted that the veteran was receiving treatment for 
PTSD.  He noted that its very nature implied an elevated 
level of stress, whether it is recognized or not.  He added 
that stress is a contributing factor in the development of 
premature heart disease.  Dr. Turner concluded that the 
veteran's coronary artery disease had been impacted by his 
PTSD, although the degree to which was difficult to quantify.  

Another private physician reported in December 1998 that the 
veteran had a long history of coronary artery disease and had 
five-vessel coronary artery bypass graft.  The physician 
opined that it seemed plausible that the veteran's PTSD might 
have contributed to the worsening of his coronary artery 
disease.

The veteran was seen in a VA outpatient treatment clinic in 
December 1998.  It was noted that he had heart problems that 
the veteran's cardiologist related to PTSD.  

A private cardiologist reported, in a statement dated in 
September 2002, that the veteran had a history of coronary 
artery disease with multiple myocardial infarctions as well 
as bypass surgery.  He stated that stress might have played a 
role in the veteran's previous heart attacks.  The physician 
added that while not a true risk factor per se for myocardial 
infarction, many studies have documented that stress carries 
an increased risk for myocardial infarction.  He stated that 
the stress could be from physical, emotional or 
psychological.  

In June 2003, the veteran canceled a scheduled VA 
examination.

Service connection is in effect for PTSD, for which a 50 
percent evaluation has been assigned.

Analysis 

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either caused or 
aggravated by a service-connected disability.  Id; Allen v. 
Brown, 7 Vet. App. 439, 488 (1995) (en banc).

When entitlement or continued entitlement to a benefit cannot 
be established or confirmed without a current VA examination 
or re-examination and a claimant, without good cause, fails 
to report for such examination, or reexamination, action 
shall be taken in accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of good cause include, 
but are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  
38 C.F.R. § 3.655(a) (2002).

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record. When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied." (Italics added.)  38 C.F.R. § 3.655(b) 
(2002).


Although the veteran canceled a VA examination that had been 
scheduled, since this is his original claim for service 
connection, the claim must be rated based on the evidence of 
record.

The veteran asserts that his cardiovascular disease is 
attributable to his service-connected PTSD.  The evidence 
supporting the veteran's claim consists of statements from 
several private physicians.  Of greatest import is the 
opinion from Dr. Turner.  He reported in 1998 that he had 
seen the veteran since 1994, at which time the veteran had 
had an acute myocardial infarction.  He was aware that the 
veteran was being treated for PTSD and opined that his 
coronary artery disease had been impacted by PTSD.  He 
concluded that the veteran's PTSD contributed to his heart 
disease.  The other medical opinions were similar in that 
they noted that stress might have played a role in the 
veteran's heart attacks and that PTSD might have contributed 
to a worsening of his coronary artery disease.  There is no 
medical evidence to the contrary.  Under the benefit of the 
doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a 
claimant to prevail, there need not be a preponderance of the 
evidence in the veteran's favor, but only an approximate 
balance of the positive and negative evidence.  In other 
words, the preponderance of the evidence must be against the 
claim for the benefit to be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 54 (1990).  In the absence of any medical 
evidence refuting the veteran's claim, the Board finds that 
the evidence supports the claim for service connection for 
coronary artery disease, to include hypertension, on a 
secondary basis.


ORDER

Service connection for coronary artery disease, to include 
hypertension, is granted.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

